DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 and 21-22 are allowed.
	Claims 13 and 20 are canceled.
	Claims 14-19 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek et al. (US 2008/0035587) [hereinafter Wieczorek].
	With respect to claim 14, Wieczorek discloses a filter apparatus 100, as shown in Fig. 1, having: a first endplate 106, as shown in Fig. 1; a second endplate 108, as shown in Fig. 1; filter media positioned between the first endplate 106 and the second endplate 108, as shown in Fig. 1; and a gasket 126 (dual lip seal member) coupled to the second endplate 108, as shown in Fig. 4,and disposed entirely on an outer radial surface of the second endplate 108, as shown in the figure below, the dual lip seal member 126 comprising a first protrusion 128 that extends radially outward around an outer surface of the dual lip seal member 126, as shown in Fig. 4, and a second protrusion 128 that extends radially outward around the outer surface of the dual lip seal member 126, as shown in Fig.4, and a center portion disposed between the first protrusion 128 and the second protrusion 128, as shown in the figure below, the center portion being adjacent to the drain 114, as shown in Fig. 4, the dual lip seal member 126 configured to prevent fluid to from exiting the housing 102 through the drain 114 when the filter element 105 is in an installed position within the housing 102 and to permit residual fluid to exit the housing 102 through the drain 114 when the filter element 105 is displaced from the installed position (see paragraphs 0038-0039).

     
    PNG
    media_image1.png
    245
    681
    media_image1.png
    Greyscale


With respect to claim 15, Wieczorek discloses wherein the first protrusion 128 extends at a substantially 45-degree angle above a horizontal axis and the second protrusion 128 extends at a substantially 45-degree angle below the horizontal axis, the horizontal axis parallel to the second endplate 108, as shown in Fig. 4.

With respect to claim 16, Wieczorek discloses wherein the second endplate 108 further comprises a barb 124 (outer endplate surface) extending axially from the second endplate 108 away from the first endplate 106, as shown in Fig. 4, the outer endplate surface 124 comprising a cylindrical shape, as shown in Fig. 4, wherein the dual lip seal member 126 is removably coupled to the outer endplate surface 124, as shown in Fig. 4.

With respect to claim 19, Wieczorek discloses wherein the first protrusion of the dual lip seal member 126 comprises at least one flexing feature configured to allow the first protrusion of the dual lip seal member 126 to flex (see paragraph 0043).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 are finally rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 2008/0035587) in view Le Roux et al. (US 6,543,625) [hereinafter Le Roux].
	With respect to claim 17, Wieczorek discloses wherein contact of the first protrusion and a first housing surface of the housing 102 when in the installed position forms a first radial seal, as shown in Fig. 4, wherein contact of the second protrusion and a second housing surface of the housing 102 when in the installed position forms a second radial seal, as shown in Fig. 4, the first housing surface disposed above the drain 114, as shown in Fig. 4.  Wieczorek lacks the second housing surface disposed below the drain.
	Le Roux teaches a filter cartridge 1, as shown in Fig. 1, having a flange 4 having a projecting part 5 including a gasket 7, as shown in Fig. 1.  The gasket 7 has lobes 7a-7d (protrusions), as shown in Fig. 1, sealing a drain opening 13, as shown in Fig. 1.  Contact of a first protrusion 7a and a first surface when in the installed position forms a first radial seal, as shown in Fig. 1, wherein contact of a second protrusion 7d and a second surface when in the installed position forms a second radial seal, as shown in Fig. 1, the first surface disposed above the drain opening 13 and the second surface disposed below the drain opening, as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the seal disclosed by Wieczorek, having a radial seal below the drain, as taught by Le Roux, in order to properly seal the drain.  

	With respect to claim 18, Wieczorek as modified by Le Roux discloses wherein the first radial seal is configured to prevent fluid to be filtered from exiting the housing through the drain when the filter element is in an installed position within the housing and the second radial seal is configured to permit residual fluid to exit the housing through the drain when the filter element is displaced from the installed position (see paragraphs 0038-0039 of Wieczorek)..


Allowable Subject Matter
Claims 1-12 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filtration system having a dual lip seal member coupled to the second endplate, the dual lip seal member comprising a first protrusion that extends radially outward around an outer surface of the dual lip seal member, a second protrusion that extends radially outward around the outer surface of the dual lip seal member, and a center portion disposed between the first protrusion and the second protrusion, the center portion being adjacent to the drain, the drain disposed between the first protrusion and the second protrusion, the dual lip seal member configured to prevent fluid from exiting the housing through the drain when the filter element is in an installed position within the housing and to permit residual fluid to exit the housing through the drain when the filter element is displaced from the installed position, in combination with the remaining limitations in the claim.  Wieczorek (US 2008/0035587) teaches a gasket 126 having two protrusions; however, lacks the drain disposed between the first protrusion and the second protrusion, as required by amended claim 1, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.  Le Roux et al. (US 6,543,625) teaches a gasket 7; however, the center portion of the gasket is not adjacent to a drain of a housing since the drain opening 13 is part of a center tube structure of the filter cartridge and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 2-12 and 21-22 are allowed due to their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 9-10, filed on October 17, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed on October 17, 2022, with respect to claim 14, have been fully considered but they are not persuasive. Wieczorek teaches the dual lip seal member 126 disposed entirely on an outer radial surface of endplate 108, as required by amended claim 14, as shown in the figure above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778